Title: To Thomas Jefferson from Samuel Harrison, 4 December 1805
From: Harrison, Samuel
To: Jefferson, Thomas


                  
                     Chittenden Decr. 4th. 1805
                  
                  If your Excellency should not have the copy of the letter, at present in your possesion which you sent to Sir John Sinclair, I will transcribe that Extract to which my letter refers. As I feel conscious, every real Philanthropist will join with your self in those important truths and the Ideas though originally your own cannot be too often reiterated.
                  
                     “Extract of a Letter from Mr Jefferson to Sir John Sinclair President of the board of Agriculture at London enclosing a description of the improvement in the plough dated March 23. 1798”
                  
                  “When I contemplate the extensive good which the proceedings under your direction are calculated to produce I cannot but deplore every possibility of their interruption.
                  “I am fixed in awe at the mighty conflict, to which two great nations are advancing, and recoil with horror at the ferociousness of Man.
                  “Will nations never devise a more rational umpire of difference than force?
                  “Are there no means of coersing injustice more gratifying to out nature, than a waste of the blood of thousands; and the labour of millions of our fellow creatures?
                  “We see numerous societies of Men (the aboriginals of this country) living together, without the acknowlegment of either law or magistracy, yet they live in peace among themselves, and violence and injury are as rare in their societies as in nations which keep the sword of the law in perpetual activity. 
                  “Public reproach, a refusal of common offices interdiction of the commerce and comforts of society, are found as effectual, as the coarser instruments of force.
                  “Nations like individuals stand towards each other, only in a relation of natural rights.
                  “Might they not, like them, be peaceably punished for violence and wrong?
                  “Wonderful has been the progress of improvement in other times.
                  “Let us hope, then, that the law of Nature, which makes a virtuous conduct produce benefit, and vice less to the Agent in the long run, which has sanctioned the common principle, that Honesty is the best Policy, will, in time, influence the proceedings of Nations, as well individuals, and that we shall at length be sensible, that War is an Instrument entirely ineficient towards redressing wrong; that it multiplies losses, instead of indemnifying them.
                  “Had the money which has been spent in the present war, been employed in making roads, and conducting canals of Navigation, and irrigation through the Country, not a hovel in the remotest part of Scotland or the mountains of Auvergne, would have been without a boat at its Door, a rill of Water in every field, and a road to its Market town.
                  “Had the money we have lost by the lawless depredations of the belligerent powers been employed the same way, What communications would have been opened of roads and Waters? Yet, were we to go to war for redress we should plunge ourselves deeper into loss, and disable ourselves for half a Century more from attaining the same End.
                  “A War would cost us more than would cut through the Isthmus of Darien.
                  “And that of Suez might have been opened with what a single year has seen thrown away on the rock of Gibraltar.
                  “These truths are palpable and must in the progress of time have their influence on the minds and conduct of Nations.
                  “And evidence, that we are advancing towards a better state of things may be gathered from the public patronage of your Labours, which tend, evidently, to ameliorate the condition of Man.”
                  Your excellency then concluded with some particular compliments &c. &c.
                  And I sincerely wish that every Society and Individual may imbibe the same sentiments not only of your excellency but of the author of the remarks made to the Pittsford Social Society, which I have made bold to communicate (that you may have a specimen of our Lucubrations amongst the Mountains of Vermont) to suspend for a short time your unremitting exertions as Supreme Executive of the United States—That spirit of Philanthropy I have just transcribed, pleads my excuse, that I shall not apologize. but still remain 
                  your Excellency’s real though unseen Friend
                  
                     S. H. Per P.S.S.
                  
               